This is a proceeding commenced by the service of a petition, order and writ of certiorari under section 290 et seq. of Tax Law to review an assessment fixed by the commissioner of assessment and taxation upon real estate owned by the relatorsrespondents situate in the fourth ward, on the west side of River street, for the year 1938 at an assessment of $21,000. Hon. Pierce H. Russell, Justice of Supreme Court, before whom the motion was made at Special Term, ordered it referred to Elmer E. Rasmussen, Esq., an attorney at law of Troy, N. Y., to take and report to the court the evidence with his findings of fact and conclusions of law The evidence before the referee was sufficient to support the findings of fact and conclusions of law and the relators met the burden of proof placed upon them, showing that the assessment was wrong. The order and judgment confirming the referee’s report should be affirmed. Order and judgment unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.